


110 HR 6397 IH: American Energy Independence and Price

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6397
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Armed Services,
			 Education and Labor,
			 Oversight and Government
			 Reform, Energy and
			 Commerce, Science and
			 Technology, Transportation and Infrastructure, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the basic educational assistance program administered by the
		  Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Education Improvement
			 Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Enhanced veterans benefits 
					Sec. 101. Increase in amount of basic educational
				assistance.
					Sec. 102. Extension of time limitation for use of eligibility
				and entitlement to educational assistance.
					Sec. 103. Monthly stipend for recipients of educational
				assistance allowance.
					Sec. 104. Extension of period for collection of fee for basic
				educational assistance.
					Sec. 105. Use of educational assistance for business courses
				and seminars.
					Sec. 106. Use of educational assistance for courses taken to
				prepare for licensing or certification tests.
					Sec. 107. Use of educational assistance to repay Federal
				student loans.
					Sec. 108. Opportunity to withdraw election not to enroll in
				educational assistance program.
					Sec. 109. Montgomery GI Bill benefits not to reduce financial
				aid.
					Sec. 110. Extension of increase in benefit for certain
				individuals pursuing apprenticeships or on-job training.
					Sec. 111. Modification of amount available for reimbursement of
				State and local agencies administering veterans education benefits.
					Sec. 112. Provision of basic educational assistance benefits
				for veterans discharged from active duty with general discharge.
					Sec. 113. Increase in amount of reporting fee payable to
				educational institutions that enroll veterans receiving educational
				assistance.
					Sec. 114. Provision of additional areas of work-study for
				veterans.
					Sec. 115. 5-year pilot program for on-campus work-study
				positions.
					Sec. 116. Increase in employees for Education
				Service.
					Sec. 117. Upgrade of certain information
				technology.
					Sec. 118. Modification of advance payment of initial
				educational assistance or subsistence allowance.
					Sec. 119. Modification of period of eligibility applicable to
				certain spouses of individuals with service-connected total disabilities
				permanent in nature.
					Sec. 120. Consideration of additional contributions and
				payments in calculating entitlement charge for certain programs of
				education.
					Sec. 121. Increase in amount of educational assistance for
				members of the Selected Reserve and reserve component members supporting
				contingency operations and certain other operations.
					Sec. 122. Expansion of programs of education eligible for
				accelerated payments of educational assistance under laws administered by
				Secretary of Veterans Affairs.
					Title II—Civil service entitlement reform
					Sec. 201. Voucher plan for FEHBP.
					Sec. 202. Government contributions for annuitants under FEHBP
				to be determined based on length of Government service.
					Sec. 203. Benefits under CSRS and FERS to be computed based on
				modified definition of average pay.
					Sec. 204. Elimination of annuity supplement under FERS and
				related retirement systems.
					Title III—National Environment and Energy Development
				Act
					Sec. 301. Short title.
					Sec. 302. Termination of prohibitions on expenditures for, and
				withdrawals from, offshore gas leasing.
					Sec. 303. Outer Continental Shelf natural gas leasing
				program.
					Sec. 304. Natural gas leasing.
					Sec. 305. Policies regarding buying and building
				American.
					Title IV—Oil and gas leasing program for lands within the Coastal
				Plain of Alaska
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Leasing program for lands within the Coastal
				Plain.
					Sec. 404. Lease sales.
					Sec. 405. Grant of leases by the Secretary.
					Sec. 406. Lease terms and conditions.
					Sec. 407. Coastal plain environmental protection.
					Sec. 408. Expedited judicial review.
					Sec. 409. Federal and State distribution of
				revenues.
					Sec. 410. Rights-of-way across the Coastal Plain.
					Sec. 411. Conveyance.
					Sec. 412. Local government impact aid and community service
				assistance.
					Sec. 413. ANWR Alternative Energy Trust Fund.
				
			IEnhanced veterans
			 benefits 
			101.Increase in
			 amount of basic educational assistanceSection 3015 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph (A), by striking
			 January 1, 2002, $800 and inserting January 1, 2009,
			 $1,450;
					(B)by striking
			 subparagraphs (B) and (C); and
					(C)by redesignating
			 subparagraph (D) as subparagraph (B); and
					(2)in subsection
			 (b)(1)—
					(A)in subparagraph (A), by striking
			 January 1, 2002, $650 and inserting January 1, 2009,
			 $1,250;
					(B)by striking
			 subparagraphs (B) and (C); and
					(C)by redesignating
			 subparagraph (D) as subparagraph (B).
					102.Extension of
			 time limitation for use of eligibility and entitlement to educational
			 assistance
				(a)Extension of time
			 limitationSection 3031 of
			 title 38, United States Code, is amended—
					(1)by striking
			 10-year period each place it appears and inserting
			 15-year period; and
					(2)in
			 subsection (a)—
						(A)in paragraph (1),
			 by inserting and after the semicolon;
						(B)in paragraph (2),
			 by striking ; and and inserting a period; and
						(C)by striking
			 paragraph (3).
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an individual who is entitled to
			 educational assistance under chapter 30 of such title on the date that is 90
			 days after the date of the enactment of this Act or who becomes entitled to
			 educational assistance under such chapter after such date.
				103.Monthly stipend for
			 recipients of educational assistance allowance
				(a)Entitlement to
			 monthly stipendSubchapter II of chapter 30 of title 38, United
			 States Code, is amended by adding at the end the following new section:
					
						3020A.Educational
				stipend
							(a)EntitlementEach individual who is receiving
				educational assistance under this chapter and who is pursuing a program of
				education at an institution of higher learning (as such term is defined in
				section 3452(f) of this title) is entitled to an educational stipend under this
				section.
							(b)Amount of
				stipendAn educational
				stipend under this section shall be paid to an individual who is entitled to
				such a stipend—
								(1)in the case of an
				individual pursuing an approved program of education on at least a half-time
				basis, at the monthly rate of $500; and
								(2)in the case of an individual pursuing an
				approved program of education on less than a half-time basis, at the monthly
				rate of
				$250.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter II the
			 following new item:
					
						
							3020A. Educational
				stipend.
						
						.
				(c)Effective
			 dateSection 3020A of title 38, United States Code, as added by
			 subsection (a) shall take effect on the date that is two years after the date
			 of the enactment of this Act and shall apply with respect to months beginning
			 after that date.
				104.Extension of
			 period for collection of fee for basic educational assistance
				(a)Basic
			 educational assistance for service on active dutySection 3011(b)(1) of title 38, United
			 States Code, is amended—
					(1)by
			 striking $100 and inserting $50; and
					(2)by striking
			 12 and inserting 24.
					(b)Basic
			 educational assistance for service in the Selected
			 ReserveSection 3012(c)(1) of such title is amended—
					(1)by striking
			 $100 and inserting $50; and
					(2)by striking
			 12 and inserting 24.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
				105.Use of educational
			 assistance for business courses and seminars
				(a)In
			 generalThe Secretary of
			 Veterans Affairs shall ensure that individuals entitled to educational
			 assistance under laws administered by the Secretary are entitled to use such
			 assistance for business courses and seminars, if such courses or seminars are
			 related to the operation of a business, and for continuing education courses.
			 The Secretary shall treat the courses referred to in the preceding sentence in
			 a similar manner as licensing and certification courses.
				(b)Effective
			 dateSubsection (a) shall take effect on the date that is two
			 years after the date of the enactment of this Act.
				106.Use of educational
			 assistance for courses taken to prepare for licensing or certification
			 tests
				(a)Basic
			 educational assistanceSection 3452(b) of title 38, United States
			 Code, is amended by inserting after the fourth sentence the following new
			 sentence: Such term also includes preparatory courses for licensing or
			 certification tests described in the preceding sentence, as designated by the
			 Secretary..
				(b)Survivors’ and
			 dependents’ educational assistanceSection 3501(a)(5) of title 38, United
			 States Code, is amended by inserting after the second sentence the following
			 new sentence: Such term also includes preparatory courses for licensing
			 or certification tests described in the preceding sentence, as designated by
			 the Secretary..
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that 2 years after the date of the enactment of this
			 Act.
				107.Use of educational
			 assistance to repay Federal student loans
				(a)In
			 generalSubchapter II of chapter 30 of title 38, United States
			 Code, as amended by section 103, is further amended by inserting after section
			 3020A the following new section:
					
						3020B.
				Use of educational assistance benefits for the repayment of
				Federal student loans for certain courses of education
							(a)Use of
				benefitsNotwithstanding any other provision of this chapter, and
				subject to subsections (b) through (e), an individual who is serving on active
				duty and who is entitled to educational assistance under this subchapter may
				apply amounts of such educational assistance otherwise available to the
				individual to repay some or all of any Federal student loan balance owed by the
				individual for a course of education pursued by the individual.
							(b)Limitations on
				payments(1)The amount of an
				individual’s entitlement to educational assistance that the individual may
				apply to the repayment of a student loan balance under subsection (a) may not
				exceed $6,000 in any 12-month period.
								(2)In no event shall payment of
				educational assistance under this section exceed the amount of the individual’s
				available entitlement under this chapter.
								(3)An individual entitled to educational
				assistance under this subchapter may not apply such educational assistance to
				any of the following:
									(A)A
				loan made to the parents of a dependent student under section 428B of the
				Higher Education Act of 1965.
									(B)A Federal Direct PLUS Loan made to the
				parents of a dependent student.
									(C)A loan made under section 428C or
				455(g) of such Act, to the extent that such loan was used to repay—
										(i)a loan made to the parent of a
				dependent student under section 428B of such Act;
										(ii)a Federal Direct PLUS Loan made to
				the parents of a dependent student.
										(c)Amount of
				paymentsThe Secretary shall make monthly payments under this
				section in such amounts as the individual may elect for the repayment of a
				Federal student loan of such an individual.
							(d)Arrangements to
				make paymentsThe Secretary shall enter into such arrangements,
				and shall prescribe such regulations, as may be necessary to carry out this
				section.
							(e)Federal student
				loan definedIn this section, the term Federal student
				loan means any loan made under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et
				seq.).
							.
				(b)Clerical
			 amendmentThe table of sections of subchapter II of chapter 30 of
			 such title is amended by inserting after the item relating to section 3020 the
			 following new item:
					
						
							3020B. Use of educational assistance
				benefits for the repayment of Federal student loans for certain courses of
				education.
						
						.
				(c)Effective
			 DateSection 3020B of title 38, United States Code, as added by
			 subsection (a) shall apply with respect to educational assistance paid for
			 months beginning after the date that is two years after the date of the
			 enactment of this Act.
				108.Opportunity to
			 withdraw election not to enroll in educational assistance program
				(a)Basic
			 educational assistance for active duty service
					(1)Opportunity to
			 withdrawSubsection (c) of section 3011 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
						
							(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if—
								(A)at the time the individual makes such
				withdrawal, the individual is serving on active duty as a member of the Armed
				Forces; and
								(B)the basic pay of the individual is reduced
				by, or the individual otherwise pays to the Secretary, $1,200 by not later than
				90 days after the date on which the individual is discharged or released from
				active duty in the Armed
				Forces.
								.
					(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
					(b)Basic
			 educational assistance for service in the Selected Reserve
					(1)Opportunity to
			 withdrawSubsection (d) of section 3012 of title 38, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
						
							(4)An individual who makes an election not to
				receive educational assistance under paragraph (1) may withdraw that election
				at any time and, after making such withdrawal, shall be entitled to educational
				assistance under this chapter in the same manner as if the individual had never
				made that election, if—
								(A)at the time the individual makes such
				withdrawal, the individual is serving on active duty as a member of the Armed
				Forces; and
								(B)the basic pay of the individual is
				reduced by, or the individual otherwise pays to the Secretary, $1,200 by not
				later than 90 days after the date on which the individual is discharged or
				released from active duty in the Armed
				Forces.
								.
					(2)Conforming
			 amendmentParagraph (1) of such subsection is amended in the
			 third sentence by striking Any individual and inserting
			 Except as provided in paragraph (4), any individual.
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 90 days after the date of the enactment of this Act
			 and shall apply with respect to an individual who is serving on active duty as
			 a member of the Armed Forces on or after that date.
				109.Montgomery GI Bill
			 benefits not to reduce financial aid
				(a)In
			 generalSection 480(j) of the
			 Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) Act is amended—
					(1)in paragraph (1),
			 by striking including veterans’ education benefits as defined in
			 subsection (c), and inserting including, subject to paragraph
			 (4), veterans’ education benefits as defined in subsection (c),;
			 and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)Notwithstanding paragraph (1), estimated
				financial assistance not received under this title shall not include any
				veterans’ benefits paid under chapter 30 of title 38, United States
				Code.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 90 days after the date of
			 the enactment of this Act.
				110.Extension of
			 increase in benefit for certain individuals pursuing apprenticeships or on-job
			 training
				(a)Members of the
			 Selected ReserveSubsection
			 (d) of section 103 of the Veterans Earn and Learn Act of 2004 (Public Law
			 108–454; 38 U.S.C. 3032 note) is amended by striking January 1,
			 2008 and inserting January 1, 2014.
				(b)Survivors and
			 dependentsSubsection (c) of
			 such section is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
				(c)Certain other
			 individualsSubsection (a) of
			 such section is amended by striking January 1, 2008 and
			 inserting January 1, 2014.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of the enactment of this Act.
				111.Modification of
			 amount available for reimbursement of State and local agencies administering
			 veterans education benefitsSection 3674(a)(4) of title 38, United
			 States Code, is amended by striking may not exceed $13,000,000
			 and all that follows through the end and inserting shall be
			 $19,000,000.
			112.Provision of
			 basic educational assistance benefits for veterans discharged from active duty
			 with general discharge
				(a)Active duty
			 serviceSection 3011(a)(3)(B)
			 of title 38, United States Code, is amended by inserting or a general
			 discharge (under honorable conditions) before the period at the
			 end.
				(b)Service in
			 Selected ReserveSection
			 3012(a)(3)(A) of such title is amended by inserting or a general
			 discharge (under honorable conditions) before the semicolon.
				(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply with respect to an individual who is
			 discharged from service in the Armed Forces after the date that is 90 days
			 after the date of the enactment of this Act.
				113.Increase in
			 amount of reporting fee payable to educational institutions that enroll
			 veterans receiving educational assistance
				(a)Increase in
			 amount of feeSubsection (c)
			 of section 3684 of title 38, United States Code, is amended—
					(1)by
			 striking $7 and inserting $21; and
					(2)by striking
			 $11 and inserting $21.
					(b)Technical
			 correctionSubsection (a) of such section is amended by striking
			 the second comma after 34.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
				114.Provision of
			 additional areas of work-study for veterans
				(a)In
			 generalSubsection (a)(4) of section 3485 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
					
						(G)The provision of placement services
				described in section 3104(a)(5) of this title at an educational institution
				carried out under the supervision of a Department
				employee.
						.
				(b)Work study for
			 students enrolled on half-time basisSubsection (b) of such
			 section is amended—
					(1)in the first
			 sentence, by striking three-quarters and inserting
			 half; and
					(2)in the third
			 sentence, by striking three-quarter-time and inserting
			 half-time.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to agreements entered into under section 3485 of title 38, United States Code,
			 after the date that is 90 days after the date of the enactment of this
			 Act.
				115.5-year pilot
			 program for on-campus work-study positions
				(a)Establishment of
			 pilot programBeginning not
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall conduct a five-year pilot project to test the
			 feasibility and advisability of expanding the scope of qualifying work-study
			 activities under subsection (a)(4) of section 3485 of title 38, United States
			 Code, including work-study positions available on site at educational
			 institutions.
				(b)Type of
			 work-study positionsThe work-study positions referred to in
			 subsection (a) may include positions in academic departments (including
			 positions as tutors or research, teaching, and lab assistants) and in student
			 services (including positions in career centers and financial aid, campus
			 orientation, cashiers, admissions, records, and registration offices).
				(c)RegulationsThe Secretary shall prescribe regulations
			 to carry out the pilot project under this section, including regulations
			 providing for the supervision of work-study positions referred to in subsection
			 (a) by appropriate personnel.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary $10,000,000 for each of the fiscal years during which the Secretary
			 carries out the pilot project under this section.
				116.Increase in
			 employees for Education ServiceThe Secretary of Veterans Affairs shall
			 increase the number of full-time employees of the Education Service of the
			 Department of Veterans Affairs by 150 additional such employees.
			117.Upgrade of
			 certain information technology
				(a)Action plan
			 requiredThe Chief
			 Information Officer of the Department of Veterans Affairs, in coordination with
			 the Director of the Department of Veterans Affairs Education Service, shall
			 submit to the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives and action plan describing how the Chief Information Officer
			 and Director of the Department of Veterans Affairs Education Service intend to
			 upgrade the information technology system of the Department of Veteran Affairs
			 that is used in connection with the administration of educational benefits
			 under laws administered by the Secretary of Veterans Affairs. The Chief
			 Information Officer and Director of the Department of Veterans Affairs
			 Education Service shall update the committees at least annually on any progress
			 made in upgrading such system.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to upgrade
			 the information technology system of the Department of Veteran Affairs that is
			 used in connection with the administration of educational benefits under laws
			 administered by the Secretary of Veterans Affairs—
					(1)$8,000,000 for
			 fiscal year 2009; and
					(2)$3,000,000 for
			 each of fiscal years 2010, 2011, and 2012.
					118.Modification of
			 advance payment of initial educational assistance or subsistence
			 allowance
				(a)ModificationSection 3680(d)(2) of title 38, United
			 States Code, is amended by inserting after the third sentence the following new
			 sentence: For purposes of the entitlement to educational assistance of
			 the veteran or person receiving an advance payment under this subsection, the
			 advance payment shall be charged against the final month of the entitlement of
			 the person or veteran and, if necessary, the penultimate such month. In no
			 event may any veteran or person receive more than one advance payment under
			 this subsection during any academic year..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an advance payment of educational
			 assistance made after the date that is 90 days after the date of the enactment
			 of this Act.
				119.Modification of
			 period of eligibility applicable to certain spouses of individuals with
			 service-connected total disabilities permanent in natureSection 3512(b)(1) of title 38, United
			 States Code, is amended—
				(1)in subparagraph
			 (A), by striking subparagraph (B) or (C) and inserting
			 subparagraphs (B), (C), and (D); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Notwithstanding subparagraph (A), an
				eligible person referred to in that subparagraph who is made eligible under
				section 3501(a)(1)(D)(i) of this title by reason of a service-connected
				disability that was determined to be a total disability permanent in nature not
				later than three years after discharge from service may be afforded educational
				assistance under this chapter during the 20-year period beginning on the date
				the disability was so determined to be a total disability permanent in nature,
				but only if the eligible person remains the spouse of the disabled person
				throughout the
				period.
						.
				120.Consideration of
			 additional contributions and payments in calculating entitlement charge for
			 certain programs of education
				(a)Tuition
			 assistanceSection
			 3014(b)(2)(C) is amended by striking or (e)(1) of section 3015 of this
			 title, and inserting (e)(1), or (g) of section 3015 of this
			 title, or section 16131(i) of title 10,.
				(b)Flight
			 trainingSection 3032(e)(3)
			 is amended by striking or (e)(1) of section 3015 of this title,
			 and inserting (e)(1), or (g) of section 3015 of this title, or section
			 16131(i) of title 10,.
				(c)Licensing and
			 certification testsSection
			 3032(f)(2) is amended by striking or (e)(1) of section 3015 of this
			 title, and inserting (e)(1), or (g) of section 3015 of this
			 title, or section 16131(i) of title 10,.
				121.Increase in
			 amount of educational assistance for members of the Selected Reserve and
			 reserve component members supporting contingency operations and certain other
			 operations
				(a)Members of the
			 Selected ReserveSection
			 16131(b) of title 10, United States Code, is amended—
					(1)in paragraph (1),
			 by striking at the following rates and all that follows through
			 the end;
					(2)by striking
			 paragraph (2);
					(3)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)The educational assistance allowance
				provided under this subchapter shall be based on the applicable percent under
				paragraph (4) of the applicable rate provided under section 3015 of title 38
				for a member whose entitlement is based on completion of an obligated period of
				active duty of 3 years.
							(3)The educational assistance allowance
				provided under this section for a person who is undertaking a program for which
				a reduced rate is specified in chapter 30 of such title, that rate shall be
				further adjusted by the applicable percent specified in paragraph (4).
							(4)The adjusted educational assistance
				allowance under paragraph (2) or (3), as applicable, shall be 47
				percent.
							.
					(b)Reserve
			 component members supporting contingency operations and certain other
			 operationsParagraph (4) of section 16162(c) of title 10, United
			 States Code, is amended to read as follows:
					
						(4)The adjusted educational assistance
				allowance under paragraph (2) or (3), as applicable, shall be—
							(A)50 percent in the case of a member of
				a reserve component who performed active service for 90 cumulative days but
				less than 180 cumulative days;
							(B)55
				percent in the case of a member of a reserve component who performed active
				service for 180 cumulative days but less than 365 cumulative days;
							(C)60
				percent in the case of a member of a reserve component who performed active
				service for 365 cumulative days but less than 545 cumulative days;
							(D)70
				percent in the case of a member of a reserve component who performed active
				service for 545 cumulative days but less than 730 cumulative days;
							(E)80
				percent in the case of a member of a reserve component who performed active
				service for 730 cumulative days but less than 910 cumulative days;
							(F)90
				percent in the case of a member of a reserve component who performed active
				service for 910 cumulative days but less than 1095 cumulative days; and
							(G)100 percent in the case of a member of
				a reserve component who performed active service for 1095 cumulative days or
				more.
							.
				122.Expansion of
			 programs of education eligible for accelerated payments of educational
			 assistance under laws administered by Secretary of Veterans Affairs
				(a)Commercial
			 driver’s license training programsSubsection (b)(1) of section
			 3014A of title 38, United States Code, is amended—
					(1)by inserting
			 (A) after that leads to; and
					(2)by inserting
			 before the semicolon at the end the following: or (B) employment as an
			 operator of a commercial motor vehicle (as defined in section 31301(4) of title
			 49).
					(b)Conforming
			 amendments
					(1)HeadingThe
			 heading of section 3014A of such title is amended by adding at the end the
			 following: and employment in
			 certain other occupations.
					(2)Table of
			 sectionsThe table of sections at the beginning of chapter 30 of
			 such title is amended in the item relating to section 3014A by inserting before
			 the period at the end the following:
						
							
								and employment in certain other
				occupations
							
							.
					IICivil service
			 entitlement reform
			201.Voucher plan for
			 FEHBP
				(a)In
			 generalSection 8906(b) of
			 title 5, United States Code, is amended to read as follows:
					
						(b)(1)Except as otherwise provided in this
				subsection, the maximum annual Government contribution for an employee or
				annuitant enrolled in a health benefits plan under this chapter is, for any
				year beginning after 2009, equal to—
								(A)$3,600 in the case of an employee or
				annuitant enrolled for self alone; and
								(B)$8,400 in the case of an employee or
				annuitant enrolled for self and family.
								(2)(A)In the case of each year
				beginning after 2010, each of the dollar amounts in paragraph (1) shall be
				increased by an amount equal to—
									(i)such dollar amount, multiplied
				by
									(ii)the cost-of-living adjustment for
				such year.
									(B)For purposes of subparagraph (A), the
				cost-of-living adjustment for any year is the percentage (if any) by
				which—
									(i)the CPI for the preceding year,
				exceeds
									(ii)the CPI for 2009.
									(C)For purposes of subparagraph (B), the
				CPI for any year is the average of the Consumer Price Index for the 12-month
				period ending on June 30 of such year.
								(D)For purposes of subparagraph (C), the
				term Consumer Price Index means the Consumer Price Index (all
				items-United States city average) published monthly by the Bureau of Labor
				Statistics.
								(E)If any increase determined under
				subparagraph (A) is not a multiple of $50, such increase shall be rounded to
				the next lowest multiple of $50.
								(3)The biweekly Government contribution for an
				employee or annuitant enrolled in a health benefits plan under this chapter
				shall be the amount equal to—
								(A)the amount of the biweekly
				subscription charge, multiplied by
								(B)the lesser of—
									(i)the percentage determined by
				dividing the dollar amount specified in paragraph (1)(A) or (1)(B) (as
				applicable) by the total annual subscription charge, or
									(ii)75 percent.
									(4)In the case of an employee who is occupying
				a position on a part-time career employment basis (as defined in section
				3401(2)), the biweekly Government contribution shall be equal to the amount
				which bears the same ratio to the amount determined under paragraph (3) as the
				average number of hours in such employee's regularly scheduled workweek bears
				to the average number of hours in the regularly scheduled workweek of an
				employee serving in a comparable position on a full-time career basis (as
				determined under regulations prescribed by the Office).
							(5)For an employee, the Government
				contribution computed under this subsection with respect to a year begins on
				the first day of the employee's first pay period of each year. For an
				annuitant, the Government contribution begins on the first day of the first
				period of the year for which an annuity payment is
				made.
							.
				(b)Conforming
			 amendmentSection 8906(a) of title 5, United States Code, is
			 repealed.
				(c)Savings
			 provisions
					(1)In
			 generalFor the purposes described in paragraph (2), the
			 provisions of chapter 89 of title 5, United States Code, shall be applied as if
			 the amendments made by this section had not been enacted.
					(2)Purposes
			 describedParagraph (1) shall apply for purposes of determining
			 the individual and Government contributions payable—
						(A)for any period
			 before the first day of the first applicable pay or other period beginning in
			 2010, in the case of any individual; and
						(B)for any period
			 beginning on or after the first day described in subparagraph (A), in the case
			 of any individual who, as of the date of the enactment of this Act—
							(i)is
			 enrolled in a health benefits plan under chapter 89 of such title 5 as an
			 annuitant; or
							(ii)would (but for
			 being enrolled as a family member) be eligible under section 8905(b) of such
			 title for continued enrollment as an annuitant.
							202.Government
			 contributions for annuitants under FEHBP to be determined based on length of
			 Government serviceSection
			 8906(b) of title 5, United States Code, as amended by section 201, is further
			 amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)(A)In the case of an
				annuitant, the dollar amount specified in paragraph (1)(A) or (1)(B) (as
				applicable) shall be reduced by 1/6 of 1 percent for each
				full month that—
								(i)in the case of an annuitant within the
				meaning of subparagraph (A) or (C) of section 8901(3), the total amount of
				creditable service performed by such annuitant is less than 20 years;
				and
								(ii)in the case of an annuitant within
				the meaning of subparagraph (B) or (D) of section 8901(3), the total amount of
				creditable service performed by the deceased employee or former employee (as
				referred to in such subparagraph (B) or (D), as applicable) is less than 20
				years.
								(B)For purposes of subparagraph (A), the term
				creditable service means any employment creditable under section
				8332 or 8411.
							(C)Nothing in this paragraph shall apply
				in the case of any individual who becomes an annuitant, within the meaning of
				section 8901(3), before January 1,
				2010.
							.
				203.Benefits under
			 CSRS and FERS to be computed based on modified definition of average
			 pay
				(a)In
			 generalSection 8331(4) of
			 title 5, United States Code, is amended by striking 3 each place
			 it appears and inserting 5.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to any annuity which is payable based on a separation from service
			 occurring after September 30, 2008.
				(c)Savings
			 provisionFor purposes of any
			 annuity which is payable based on a separation from service occurring before
			 October 1, 2008, the provisions of section 8331(4) of title 5, United States
			 Code, shall be applied as if the amendments made by subsection (a) had not been
			 enacted.
				204.Elimination of
			 annuity supplement under FERS and related retirement systems
				(a)Supplements under
			 FERSChapter 84 of title 5, United States Code, is
			 amended—
					(1)by
			 repealing sections 8421 and 8421a; and
					(2)by repealing
			 subsection (f) of section 8442.
					(b)Supplement under
			 Foreign Service Pension SystemSubsection (c) of section 855 of
			 the Foreign Service Act of 1980 (22 U.S.C. 4071d(c)) is repealed.
				(c)Supplement under
			 Central Intelligence Agency Retirement and Disability
			 SystemParagraph (2) of section 305(c) of the Central
			 Intelligence Agency Retirement Act (50 U.S.C. 2154(c)(2) is repealed.
				(d)Technical and
			 conforming amendments(1)Section 8349(a)(3)(B)(i)(II) of title 5,
			 United States Code, is amended by striking section 8421(b)(3)
			 and inserting section 8421(b)(3) (as last in effect).
					(2)The analysis for chapter 84 of title
			 5, United States Code, is amended by repealing the items relating to sections
			 8421 and 8421a, respectively.
					(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any individual whose entitlement to retirement benefits under the Federal
			 Employees’ Retirement System (or other retirement system) is based on a
			 separation from service occurring on or after the date of the enactment of this
			 Act.
				IIINational
			 Environment and Energy Development Act
			301.Short
			 titleThis title may be cited
			 as the National Environment and Energy
			 Development Act.
			302.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore gas
			 leasing
				(a)Prohibitions on
			 expendituresAll provisions
			 of Federal law that prohibit the expenditure of appropriated funds to conduct
			 natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect with respect to such
			 activities.
				(b)Revocation
			 withdrawalsAll withdrawals of Federal submerged lands of the
			 Outer Continental Shelf from leasing, including withdrawals by the President
			 under the authority of section 12(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, natural gas.
				(c)Prohibitions and
			 withdrawals for oil not affectedThis section does not
			 affect—
					(1)any prohibition on the expenditure of
			 appropriated funds to conduct oil leasing or preleasing activities; and
					(2)any withdrawal of
			 Federal submerged lands from leasing for exploration for, and development and
			 production of, oil.
					303.Outer
			 Continental Shelf natural gas leasing programThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by inserting after section 9 the
			 following:
				
					10.Moratoria area
				and State approval requirement with respect to natural gas leasing
						(a)Buffer
				zoneThe Secretary may not
				grant any natural gas lease for any area of the outer Continental Shelf that is
				located within 25 miles of the coastline of a State.
						(b)State approval
				requirement
							(1)In
				generalThe Secretary may not
				issue any lease authorizing exploration for, or development of, natural gas in
				any area of the outer Continental Shelf that is located within 50 miles of the
				coastline of a State unless the State has enacted a law approving of the
				issuance of such leases by the Secretary.
							(2)State approval
				permanentRepeal of such a law by a State shall have no effect
				for purposes of paragraph (1).
							(c)State
				disapproval authority
							(1)In
				generalThe Secretary may not issue any lease authorizing
				exploration for, or development of, natural gas in any area of the outer
				Continental Shelf that is located more than 50 miles and less than 100 miles
				from the coastline of a State if the State has enacted a law disapproving of
				the issuance of such leases by the Secretary.
							(2)Requirements for
				State lawA law enacted by a State for purposes of paragraph
				(1)—
								(A)shall have no
				force or effect for purposes of paragraph (1) unless first enacted by the State
				within the one-year period beginning on the date of the enactment of the
				National Environment and Energy Development
				Act; and
								(B)shall have no force
				or effect for purposes of paragraph (1) after the end of the 2-year period
				beginning on the date it first takes effect, unless the State, in the 2-year
				period preceding the application of the law for purposes of paragraph (1),
				enacted legislation extending the effectiveness of the
				law.
								.
			304.Natural gas
			 leasingSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is further amended by adding at
			 the end the following subsection:
				
					(r)Natural gas
				leasing
						(1)In
				generalThe Secretary may issue leases under this section that
				authorize development and production of natural gas and associated condensate
				in accordance with regulations promulgated under paragraph (2).
						(2)RegulationsBefore
				issuing any lease under paragraph (1), the Secretary must promulgate
				regulations that—
							(A)define what
				constitutes natural gas, condensate, and oil;
							(B)establish the
				lessee’s rights and obligations regarding condensate produced in association
				with natural gas;
							(C)prescribe
				procedures and requirements that the lessee of a lease issued under this
				subsection must follow if the lessee discovers oil deposits in the course of
				exploration or development; and
							(D)establish such
				other requirements for natural gas leases as the Secretary considers
				appropriate.
							(3)Application of
				other lawsAll provisions of this Act or any other Federal law or
				regulations that apply to oil and natural gas leases for the Outer Continental
				Shelf shall apply to natural gas-only leases authorized under this
				subsection.
						(4)Existing
				leasesAt the request of the lessee of an oil and gas lease in
				effect under this section on the date of enactment of this subsection, and
				under the requirements prescribed in regulations promulgated under paragraph
				(2), the Secretary may restrict development under such a lease to natural gas
				and associated condensate.
						(5)Oil and gas
				leasing programsThe Secretary may include provisions regarding
				issuance of natural gas leases in the outer Continental shelf leasing program
				that applies for the 5-year period beginning in 2007, notwithstanding any draft
				proposal for such program issued before the date of the enactment of this
				subsection.
						(6)Prohibitions and
				withdrawals for oil not affectedThis subsection does not
				affect—
							(A)any prohibition on the expenditure of
				appropriated funds to conduct oil leasing or preleasing activities; and
							(B)any withdrawal of
				Federal submerged lands from leasing for exploration for, and development and
				production of,
				oil.
							.
			305.Policies
			 regarding buying and building American
				(a)Intent of
			 CongressIt is the intent of the Congress that this title, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of affordable energy from the
			 Outer Continental Shelf. Moreover, the Congress intends to monitor the
			 deployment of personnel and material in the Outer Continental Shelf to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this title by good jobs and careers, as
			 well as the establishment of important industrial facilities to support
			 expanded access to American resources.
				(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
				IVOil
			 and gas leasing program for lands within the Coastal Plain of Alaska
			401.Short titleThis title may be cited as the
			 American Energy Independence and Price
			 Reduction Act.
			402.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
				403.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this Act. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this Act.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					404.Lease
			 sales
				(a)In
			 generalLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease
			 salesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this Act;
					(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, within 90 days after the date of the
			 completion of such sale; and
					(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					405.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 404 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				406.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 403(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				407.Coastal plain
			 environmental protection
				(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 403, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					408.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				409.Federal and
			 State distribution of revenues
				(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided in section 412(d), the
			 balance shall be transferred to the ANWR Alternative Energy Trust Fund
			 established by this title.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				410.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 403(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				411.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to
			 the Kaktovik Inupiat Corporation the surface estate of the lands described in
			 paragraph 1 of Public Land Order 6959, to the extent necessary to fulfill the
			 Corporation’s entitlement under sections 12 and 14 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1611 and 1613) in accordance with the terms and
			 conditions of the Agreement between the Department of the Interior, the United
			 States Fish and Wildlife Service, the Bureau of Land Management, and the
			 Kaktovik Inupiat Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				412.Local
			 government impact aid and community service assistance
				(a)Financial
			 assistance authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				413.ANWR Alternative
			 Energy Trust Fund
				(a)Establishment of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the ANWR Alternative Energy Trust
			 Fund, consisting of such amounts as may be transferred to the ANWR
			 Alternative Energy Trust Fund as provided in section 409.
				(b)Expenditures
			 from ANWR Alternative Energy Trust Fund
					(1)In
			 generalAmounts in the ANWR Alternative Energy Trust Fund shall
			 be available without further appropriation to carry out specified provisions of
			 the Energy Policy Act of 2005 (Public Law 109–58; in this section referred to
			 as EPAct2005) and the Energy Independence and Security Act of
			 2007 (Public Law 110–140; in this section referred to as
			 EISAct2007), as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual receipts to the ANWR
					 Alternative Energy Trust Fund, but not to exceed the limit on amount
					 authorized, if any:
									
								
								
									EPAct2005:
									
									Section
					 2101.5 percent
									
									Section
					 2421.0 percent
									
									Section
					 3692.0 percent
									
									Section
					 4016.0 percent
									
									Section
					 8126.0 percent
									
									Section
					 93119.0 percent
									
									Section
					 9421.5 percent
									
									Section
					 9623.0 percent
									
									Section
					 9681.5 percent
									
									Section
					 1704 6.0 percent
									
									EISAct2007:
									
									Section
					 20715.0 percent
									
									Section
					 6071.5 percent
									
									Title
					 VI, Subtitle B3.0 percent
									
									Title
					 VI, Subtitle C1.5 percent
									
									Section
					 6419.0 percent
									
									Title
					 VII, Subtitle A15.0 percent
									
									Section
					 11121.5 percent
									
									Section
					 13046.0 percent.
									
								
							
						
					(2)Apportionment of
			 excess amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out such sections and subtitles, in proportion to the amounts authorized by law
			 to be appropriated for such other sections and subtitles.
					
